     4:20-cv-03113-CRZ Doc # 36 Filed: 01/13/21 Page 1 of 1 - Page ID # 114




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DAVID JENSEN, and KIMBERLY JENSEN,

                     Plaintiffs,                                 4:20CV3113

       vs.
                                                                   ORDER
TAYLOR COMPANY, MIDDLEBY
CORPORATION, RSM ACQUISITION,
LLC, TRI-CITY FOODS, and WARING
COMMERCIAL,

                     Defendants.



After review of the docket, IT IS ORDERED:


   1) The motion to dismiss at Filing No. 31 is denied as moot.


   2) The motion to dismiss at Filing No. 33 is construed as a Notice of Dismissal
      pursuant to Fed. R. Civ. P. 41 (a)(1), is self-executing, and the Clerk shall terminate
      Waring Commercial as a party to this action (without prejudice).


   3) The Clerk shall strike the court’s order at Filing No. 34. As the court has construed
      the motion at Filing No. 33 as a Rule 41(a) Notice, an early consent deadline is
      unnecessary. Consent to disposition by magistrate judge may be made, if at all,
      during the normal course of progression of this matter and in accordance with the
      court’s local rules and Civil Case Management Practices.

      Dated this 13th day of January, 2021.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
